DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	In response to the Requirement for Restriction/Election mailed 03/02/2021, Applicant has withdrawn claims 1-3, 10, 11, 13-17 and 29. Thus, claims 22, 23, 25, and 27 are currently pending in the subject application.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claim 32 of copending Application No. 16/229488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements recited in claims 22 are clearly to be found in claim 32 of the reference application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 22 of the subject application 

Claim 32 of the reference application


22. (Original) An apparatus for controlling the torque demand sent to an electric motor, 

the apparatus comprising:

a first input configured to receive at least one electrical limit corresponding to an electrical parameter of a DC link electrical supply;

a second input configured to receive at least one mechanical limit corresponding to a mechanical parameter of the electric motor; and

a controller configured to sense the DC link electrical supply for the at least one electrical parameter and adjust the mechanical limit based on a comparison with the electrical limit for that sensed electrical parameter; and

wherein 

the controller is configured to receive a torque demand and adjust the torque demand based on a comparison with the adjusted mechanical limit.

------------------------------------------------------

32. (Previously presented) An apparatus for controlling a torque demand sent to an electric motor, 

the apparatus comprising:

a first input configured to receive at least one electrical limit corresponding to an electrical parameter of a DC link electrical supply;

a second input configured to receive at least one mechanical limit corresponding to a mechanical parameter of the electric motor; and

a controller configured to sense the DC link electrical supply for the at least one electrical parameter and adjust the mechanical limit based on a comparison with the electrical limit for that sensed electrical parameter; wherein 



the controller is configured to receive a torque demand and adjust the torque demand based on a comparison with the adjusted mechanical limit, 



wherein the DC link electrical supply comprises a DC link voltage, and wherein the first input is configured to receive a DC link voltage limit, wherein the at least one mechanical limit comprises a torque limit, and wherein the controller is 

and wherein the at least one mechanical parameter comprises a speed of the electric motor and the at least one mechanical limit comprises a speed limit and wherein the controller is configured to sense the speed of the electric motor and further adjust the adjusted torque limit based on a comparison of the speed with the speed limit.



Claim 22 recites a DC link electrical supply which is anticipated to be either DC link voltage or DC link current. Claim 22 recites a mechanical parameter which is anticipated to be either torque or speed of the motor. Therefore, claim 22 is being anticipated by the conflicting claim 32.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikai et al.  (US 9893674 B2).
Re. claim 22, Ikai discloses an apparatus for controlling the torque demand sent to an electric motor (Fig. 1), the apparatus comprising:

a second input (see input to box 16) configured to receive at least one mechanical limit (TORQUE LIMIT VALUE) corresponding to a mechanical parameter (torque) of the electric motor (3); and
a controller configured to sense the DC link electrical supply for the at least one electrical parameter (element 12) and adjust the mechanical limit (element 19) based on a comparison with the electrical limit for that sensed electrical parameter (14) (column 7, lines 59-63); and wherein
the controller is configured to receive a torque demand (element 16) and adjust the torque demand based on a comparison with the adjusted mechanical limit (column 8, lines 63-67).
	Allowable Subject Matter
5.	Claims 23, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/           Examiner, Art Unit 2846